Case 1:19-md-02915-AJT-JFA Document 512 Filed 05/29/20 Page 1 of 2 PagelD# 6476

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

IN RE: CAPITAL ONE CONSUMER )
DATA SECURITY BREACH LITIGATION ) MDL No. 1:19md2915 (AJT/JFA)
)

 

This Document Relates to the Consumer Cases

 

ORDER

On Friday, May 22, 2020, plaintiffs filed a motion to compel the production of
documents withheld on the basis of the bank examination privilege and a memorandum in
support. (Docket nos. 485, 486). Plaintiffs noticed the motion for a hearing on Friday. June 5,
2020. (Docket no. 487). The hearing on this motion to compel will be held through ZoomGov
video conferencing service on Friday, June 5, 2020 beginning at 10:00 a.m. The court will
provide up to three counsel for plaintiffs, two counsel for Amazon, and three counsel for Capital
One the information needed to participate in the hearing by video conference. Parties. counsel.
and the public who wish to listen to the argument can use the following information to dial-in to
the hearing:

Dial-In: 1-877-336-1828

Access Code: 691527}

Those utilizing the dial-in information are reminded they are invited to listen only and they may
not participate in the oral argument. Parties who wish to listen must access the dial-in
information no later than three (3) minutes prior to the scheduled start time to allow the hearing

to be conducted without disruption.
Case 1:19-md-02915-AJT-JFA Document 512 Filed 05/29/20 Page 2 of 2 PagelD# 6477

Entered this 29th day of May, 2020.

Alexandria, Virginia

/s/ so

 

John F. Anderson

United States Magistrate Judge
John F. Anderson

United States Magistrate Judge
